DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/9/2022 has been entered.  Claims 1, 6 and 8-21 remain pending in the present application. 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the limitation “the end surface of the stop sleeves (4)” should read “the end surface of the stop sleeve (4)” since there is only one stop sleeve.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1 and 13, the limitation “a second mounting slot is opened on the rocker arm and the motor seat,” renders the claim indefinite since it is unclear what the Applicant means by “opened on the rocker arm and the motor seat.”  As can be seen in Fig. 2, it appears as if the second mounting slot (911) is an open ended slot.  By using 
Re. Cls. 1 and 13, the limitation “a snap and the at least two snap positions” renders the claim indefinite in the Examiner’s position.  Applicant previously establishes “a snap structure” and “first and second positions” (see Claim 1) and therefore it is unclear if the Applicant is referring back to those structures or establish different structures. In other words, it is unclear what the difference is between “a snap” and “a snap structure” is, if any and similarly what the difference between “at least two snap positions” and “the first and second positions,” if any.  Appropriate clarification is requested. 
Re. Cls. 1 and 13, the limitation “a card position” renders the claim indefinite in the Examiner’s position.  By using the language “a card position” it is unclear what this limitation is trying to impart. A card is a term which is understood to refer to a piece of thick stiff paper or thin pasteboard.  The term does not appear to be relevant to the Applicant’s invention of a stabilizing gimbal and therefore renders the claim indefinite.  Applicant has amended the language to overcome antecedent basis but the limitation is still indefinite in the Examiner’s position.   Appropriate clarification is requested.   
Claim 9 recites the limitation "the folded structure" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant uses the phrase “folded structure” in Line 5-6 also.
Claim 10 recites the limitation "the other end" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other snap positions" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 6 and 8-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie US 2021/0231260, Zhao US 2021/0123564 and Zhao US 2021/0131609 disclose other known folding handheld stabilizers which are particularly pertinent to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632